Exhibit 10.9

 

 

JOS. A. BANK CLOTHIERS, INC.

 

NONQUALIFIED DEFERRED COMPENSATION

TRUST AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

Trust Fund.

 

 

 

 

Section 2.

Payments to or on behalf of Participants.

 

 

 

 

Section 3.

Trustees’ Responsibilities Regarding Payments to or on Behalf of Participants
When Employer Insolvent.

 

 

 

 

Section 4.

Payments to Employer.

 

 

 

 

Section 5.

Investment of Principal.

 

 

 

 

Section 6.

Disposition of Income.

 

 

 

 

Section 7.

Accounting by Trustees.

 

 

 

 

Section 8.

Responsibilities of Trustees.

 

 

 

 

Section 9.

Compensation and Expenses of Trustees.

 

 

 

 

Section 10.

Replacement of Trustees.

 

 

 

 

Section 11.

Amendment or Termination.

 

 

 

 

Section 12.

Severability and Alienation.

 

 

 

 

Section 13.

Miscellaneous.

 

 

--------------------------------------------------------------------------------


 

JOS. A. BANK CLOTHIERS, INC.

NONQUALIFIED DEFERRED COMPENSATION

TRUST AGREEMENT

 

This Agreement is made this 20th day of January, 2004, by and between Jos. A.
Bank Clothiers, Inc. (hereinafter “Employer”) and Julie D’Angelo and Richard E.
Pitts (hereinafter collectively called “Trustees”).

 

W I T N E S S E T H:

 

WHEREAS, the Employer has established a nonqualified deferred compensation plan
(“Nonqualified Plan”) and model trust agreement (“Model Trust”) effective
October 1, 1998; and

 

WHEREAS, the Employer has transferred to the Model Trust certain assets which
were held therein, subject to the claims of creditors of the Employer in the
event of the Employer’s Insolvency (as hereinafter defined) until paid to the
participant or beneficiary in such manner and at such times as specified in the
Nonqualified Plan; and

 

WHEREAS, the Employer reserved to itself the right to amend the Model Trust in
Section XII (a); and

 

WHEREAS, the Employer wishes to amend and restate the Model Trust; and

 

WHEREAS, the Employer has designated Julie D’Angelo and Richard E. Pitts as
successor Trustees; and

 

 WHEREAS, the Employer intends that the trust provisions of the Model Trust as
amended and restated into the trust hereby created, to be known as the “Jos. A.
Bank Clothiers, Inc. Nonqualified Deferred Compensation Trust Agreement”
(“Trust”) shall constitute an unfunded arrangement and shall not affect the
status of the Nonqualified Plan as an unfunded plan maintained for the purpose
of providing deferred compensation for a select group or management or highly
compensated employees for purposes of Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”); and

 

WHEREAS, it is the intention of Employer that it will make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Nonqualified Plan;

 

NOW, THEREFORE, the parties do hereby amend and restate the trust provisions of
the Model Trust into the trust contained herein, to be known as the “Jos. A.
Bank Clothiers, Inc. Nonqualified Deferred Compensation Trust,” as a supplement
to and in order to carry out the purposes of the Nonqualified Plan and agree
that the Trust shall be comprised, held and disposed of as follows:

 

--------------------------------------------------------------------------------


 


SECTION 1.                                          TRUST FUND.


 


(A)                                  SUBJECT TO THE CLAIMS OF EMPLOYER’S
CREDITORS AS SET FORTH IN SECTION 3, EMPLOYER SHALL DEPOSIT WITH THE TRUSTEES
AMOUNTS TO BE DETERMINED PURSUANT TO THE NONQUALIFIED PLAN WHICH, TOGETHER WITH
SUCH AMOUNTS HELD UNDER THE MODEL TRUST AS OF THE DATE ON WHICH SAID MODEL TRUST
IS AMENDED AND RESTATED BY THE ADOPTION OF THIS TRUST, SHALL BECOME THE
PRINCIPAL OF THE TRUST TO BE HELD, ADMINISTERED AND DISPOSED OF BY THE TRUSTEES
AS PROVIDED IN THIS TRUST AGREEMENT.


 


(B)                                 THE TRUST SHALL BE IRREVOCABLE.


 


(C)                                  THE TRUST IS INTENDED TO BE A GRANTOR
TRUST, WITHIN THE MEANING OF SECTION 671 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED, AND SHALL BE CONSTRUED ACCORDINGLY.


 


(D)                                 THE PRINCIPAL OF THE TRUST AND ANY EARNINGS
THEREON WHICH ARE NOT PAID TO EMPLOYER AS PROVIDED IN SECTION 4, SHALL BE HELD
SEPARATE AND APART FROM OTHER FUNDS OF EMPLOYER AND SHALL BE USED EXCLUSIVELY
FOR THE USES AND PURPOSES HEREIN SET FORTH, INCLUDING BUT NOT LIMITED TO THE
PAYMENT OF EXPENSES OF THE NONQUALIFIED PLAN AND TRUST.  NEITHER THE
NONQUALIFIED PLAN NOR PARTICIPANTS THEREUNDER SHALL HAVE ANY PREFERRED CLAIM ON,
OR ANY BENEFICIAL OWNERSHIP INTEREST IN, ANY ASSETS OF THE TRUST PRIOR TO THE
TIME SUCH ASSETS ARE PAID TO THE PARTICIPANT AS BENEFITS AS PROVIDED IN
SECTION 2, AND ALL RIGHTS CREATED UNDER THE NONQUALIFIED PLAN AND THIS TRUST
AGREEMENT SHALL BE MERE UNSECURED CONTRACTUAL RIGHTS OF THE PARTICIPANTS AGAINST
EMPLOYER.


 


(E)                                  EMPLOYER MAY AT ANY TIME OR FROM TIME TO
TIME MAKE ADDITIONAL DEPOSITS OF CASH OR OTHER PROPERTY IN TRUST WITH THE
TRUSTEES TO AUGMENT THE PRINCIPAL TO BE HELD, ADMINISTERED AND DISPOSED OF BY
THE TRUSTEES AS PROVIDED IN THIS TRUST AGREEMENT.


 


(F)                                    THE TRUSTEES SHALL BE ACCOUNTABLE TO
EMPLOYER FOR ALL CONTRIBUTIONS RECEIVED, BUT THE TRUSTEES SHALL HAVE NO DUTY TO
SEE THAT THE CONTRIBUTIONS RECEIVED ARE SUFFICIENT TO PROVIDE FOR BENEFITS
PAYABLE UNDER THE NONQUALIFIED PLAN, NOR SHALL THE TRUSTEES BE OBLIGATED OR HAVE
ANY RIGHT TO ENFORCE OR COLLECT ANY CONTRIBUTION FROM EMPLOYER, OR OTHERWISE SEE
THAT FUNDS ARE DEPOSITED TO PAY BENEFITS ACCORDING TO THE PROVISIONS OF THE
NONQUALIFIED PLAN.


 


(G)                                 UPON A CHANGE OF CONTROL, EMPLOYER SHALL, AS
SOON AS POSSIBLE, BUT IN NO EVENT LONGER THAN 30 DAYS FOLLOWING THE CHANGE OF
CONTROL, AS DEFINED HEREIN, MAKE AN IRREVOCABLE CONTRIBUTION TO THE TRUST IN AN
AMOUNT THAT IS SUFFICIENT TO PAY EACH NONQUALIFIED PLAN PARTICIPANT OR
BENEFICIARY THE BENEFITS IN WHICH NONQUALIFIED PLAN PARTICIPANTS AND THEIR
BENEFICIARIES WOULD BE ENTITLED PURSUANT TO THE TERMS OF THE NONQUALIFIED PLAN
AS OF THE DATE ON WHICH THE CHANGE OF CONTROL OCCURRED.


 


SECTION 2.                                          PAYMENTS TO OR ON BEHALF OF
PARTICIPANTS.


 


(A)                                  THE TRUSTEES SHALL MAKE PAYMENTS OF
BENEFITS TO PARTICIPANTS, OR ON BEHALF OF PARTICIPANTS TO THEIR BENEFICIARIES
UNDER THE NONQUALIFIED PLAN, FROM THE ASSETS OF THE TRUST AT ALL TIMES THAT
EMPLOYER IS NOT INSOLVENT, AS HEREINAFTER DEFINED, IF AND TO THE EXTENT SUCH
ASSETS ARE AVAILABLE FOR DISTRIBUTION, IN SUCH MANNER, AT SUCH TIME, AND IN SUCH
AMOUNTS, AS EMPLOYER SHALL FROM TIME TO TIME DIRECT IN A WRITTEN DOCUMENT
DELIVERED TO THE TRUSTEES. THE TRUSTEES SHALL MAKE PROVISION FOR THE REPORTING
AND WITHHOLDING OF ANY FEDERAL, STATE OR LOCAL TAXES THAT MAY BE REQUIRED TO BE
WITHHELD WITH RESPECT TO THE PAYMENT OF BENEFITS AS DIRECTED BY EMPLOYER AND
SHALL PAY AMOUNTS WITHHELD TO THE APPROPRIATE TAXING AUTHORITIES OR DETERMINE
THAT SUCH AMOUNTS HAVE BEEN REPORTED, WITHHELD AND PAID BY EMPLOYER. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE TRUSTEES SHALL BE FULLY
PROTECTED IN MAKING OR DISCONTINUING PAYMENTS IN ACCORDANCE WITH WRITTEN
DIRECTIONS OF EMPLOYER AND SHALL HAVE NO RESPONSIBILITY TO SEE TO THE
APPLICATION OF SAID PAYMENTS OR TO ASCERTAIN WHETHER SUCH DIRECTIONS COMPLY WITH
THE TERMS OF THE NONQUALIFIED PLAN.

 

--------------------------------------------------------------------------------


 


(B)                                 IF THE ASSETS OF THE TRUST WHICH ARE NOT
PAID TO EMPLOYER AS PROVIDED IN SECTION 4, ARE NOT SUFFICIENT TO MAKE PAYMENTS
OF BENEFITS TO PARTICIPANTS OR BENEFICIARIES IN ACCORDANCE WITH THE NONQUALIFIED
PLAN, EMPLOYER SHALL MAKE THE BALANCE OF EACH SUCH PAYMENT AS IT FALLS DUE. 
TRUSTEES SHALL NOTIFY EMPLOYER IN THE EVENT ASSETS OF THE TRUST ARE NOT
SUFFICIENT TO MAKE PAYMENTS AS DIRECTED BY EMPLOYER HEREIN.


 


SECTION 3.                                          TRUSTEES’ RESPONSIBILITIES
REGARDING PAYMENTS TO OR ON BEHALF OF PARTICIPANTS WHEN EMPLOYER INSOLVENT.


 


(A)                                  EMPLOYER SHALL BE CONSIDERED “INSOLVENT”
FOR PURPOSES OF THIS TRUST AGREEMENT IF (I) IT IS UNABLE TO PAY ITS DEBTS AS
THEY MATURE, OR (II) IT IS SUBJECT TO A PENDING PROCEEDING AS DEBTOR RELATING TO
ITS DEBTS UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION RELATING TO
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR RELIEF.


 


(B)                                 AT ALL TIMES DURING THE CONTINUANCE OF THIS
TRUST, THE PRINCIPAL AND INCOME OF THE TRUST SHALL CONSTITUTE GENERAL
UNRESTRICTED ASSETS OF EMPLOYER AND SHALL BE SUBJECT TO CLAIMS OF GENERAL
CREDITORS OF EMPLOYER AS HEREINAFTER SET FORTH, AND AT ANY TIME THE TRUSTEES
HAVE ACTUAL KNOWLEDGE, OR HAVE DETERMINED, THAT EMPLOYER IS INSOLVENT, THE
TRUSTEES SHALL DELIVER ANY UNDISTRIBUTED PRINCIPAL AND INCOME IN THE TRUST TO
SATISFY SUCH CLAIMS AS A COURT OF COMPETENT JURISDICTION MAY DIRECT.  THE BOARD
OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER OF EMPLOYER SHALL HAVE THE DUTY TO
INFORM THE TRUSTEES OF EMPLOYER’S INSOLVENCY.  IF EMPLOYER OR A PERSON CLAIMING
TO BE A CREDITOR OF EMPLOYER ALLEGES IN WRITING TO THE TRUSTEES THAT EMPLOYER
HAS BECOME INSOLVENT, THE TRUSTEES SHALL INDEPENDENTLY DETERMINE, WITHIN THIRTY
(30) DAYS AFTER RECEIPT OF SUCH NOTICE, WHETHER EMPLOYER IS INSOLVENT AND,
PENDING SUCH DETERMINATION, THE TRUSTEES SHALL DISCONTINUE PAYMENTS OF BENEFITS
TO PARTICIPANTS AND THEIR BENEFICIARIES.  IN THE EVENT TRUSTEES HAVE ACTUAL
KNOWLEDGE OR DETERMINE THAT EMPLOYER IS INSOLVENT, TRUSTEES SHALL HOLD THE TRUST
ASSETS FOR THE BENEFIT OF EMPLOYER’S GENERAL CREDITORS, AND SHALL RESUME
PAYMENTS OF BENEFITS IN ACCORDANCE WITH SECTION 2 OF THIS TRUST AGREEMENT ONLY
AFTER THE TRUSTEES HAVE DETERMINED THAT EMPLOYER IS NOT INSOLVENT (OR IS NO
LONGER INSOLVENT IF THE TRUSTEES INITIALLY DETERMINED EMPLOYER TO BE
INSOLVENT).  UNLESS THE TRUSTEES HAVE ACTUAL KNOWLEDGE OF EMPLOYER’S INSOLVENCY,
THE TRUSTEES SHALL HAVE NO DUTY TO INQUIRE WHETHER EMPLOYER IS INSOLVENT.  THE
TRUSTEES MAY IN ALL EVENTS RELY ON SUCH EVIDENCE CONCERNING EMPLOYER’S SOLVENCY
AS MAY BE FURNISHED TO THE TRUSTEES WHICH WILL GIVE THE TRUSTEES A REASONABLE
BASIS FOR MAKING A DETERMINATION CONCERNING EMPLOYER’S SOLVENCY, INCLUDING
FINANCIAL INFORMATION, WHETHER OR NOT CERTIFIED, THAT THEY RECEIVE FROM THE THEN
REGULARLY EMPLOYED INDEPENDENT ACCOUNTANTS FOR EMPLOYER; AND ANY SUCH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON EMPLOYER, PARTICIPANTS AND
BENEFICIARIES AND ALL OTHER PARTIES.  NOTHING IN THIS TRUST AGREEMENT SHALL IN
ANY WAY DIMINISH ANY RIGHTS OF PARTICIPANTS OR BENEFICIARIES AS GENERAL
CREDITORS OF EMPLOYER WITH RESPECT TO BENEFITS OR OTHERWISE.


 


(C)                                  PROVIDED THAT THERE ARE SUFFICIENT ASSETS,
IF TRUSTEES DISCONTINUE THE PAYMENT OF BENEFITS FROM THE TRUST PURSUANT TO
SECTION 3(B) HEREOF AND SUBSEQUENTLY RESUME SUCH PAYMENTS, THE FIRST PAYMENT
FOLLOWING SUCH DISCONTINUANCE SHALL INCLUDE THE AGGREGATE AMOUNT OF ALL PAYMENTS
DUE TO PLAN PARTICIPANTS OR THEIR BENEFICIARIES UNDER THE TERMS OF THE
NONQUALIFIED PLAN FOR THE PERIOD OF SUCH DISCONTINUANCE, LESS THE AGGREGATE
AMOUNT OF ANY PAYMENTS MADE TO PLAN PARTICIPANTS OR THEIR BENEFICIARIES BY
EMPLOYER IN LIEU OF THE PAYMENTS PROVIDED FOR HEREUNDER DURING ANY SUCH PERIOD
OF DISCONTINUANCE.  THE PROVISIONS OF SECTION 2 SHALL GOVERN WITH REGARD TO
RESPONSIBILITY FOR DETERMINATION OF THE AMOUNT OF SUCH PAYMENT.


 


(D)                                 THE TRUSTEES SHALL HAVE NO RESPONSIBILITY OR
LIABILITY OF ANY KIND TO EMPLOYER, PARTICIPANTS, BENEFICIARIES OR ANY OTHER
PARTY WITH RESPECT TO ANY LOSS OR DAMAGE THAT OCCURS AS A RESULT OF ANY ACTION
OR INACTION TAKEN, OR ANY DETERMINATION MADE, BY THE TRUSTEES IN GOOD FAITH
PURSUANT TO THE TERMS OF THIS SECTION 3.


 


SECTION 4.                                          PAYMENTS TO EMPLOYER.


 

Except with respect to the payment of expenses of the Nonqualified Plan and
Trust, Employer shall not have any right or power to direct the Trustees to
return to Employer or to divert to others any of the Trust assets before all
payments of benefits have been made as required by the Nonqualified Plan.  If it
is determined by the

 

--------------------------------------------------------------------------------


 

Trustees that certain Trust assets clearly never will be required to pay
benefits, as in the case of a forfeiture pursuant to the terms of the
Nonqualified Plan, such excess assets shall be returned to Employer.

 


SECTION 5.                                          INVESTMENT OF PRINCIPAL.


 

The Trustees shall invest the principal of the Trust and any earnings thereon
which are not paid to Employer as provided in Section 4, as the participants
shall from time to time direct.   The Trustees shall not be liable if such
direction results in a breach of any duty of the Trustees to diversify, to
maintain liquidity, or to meet any other investment standard.  Absent direction
from Employer or the participant, the Trustees shall invest the Trust in
accordance with applicable law.

 


SECTION 6.                                          DISPOSITION OF INCOME.


 

Except as provided in Section 4, during the term of this Trust, all income
received by the Trust, net of expenses, shall be accumulated and reinvested as
assets of the Trust.  All income of the Trust earned during each year shall
become principal as of the end of such year.

 


SECTION 7.                                          ACCOUNTING BY TRUSTEES.


 

The Trustees shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be done,
including such specific records as shall be agreed upon in writing between
Employer and the Trustees.  All such accounts, books and records shall be open
to inspection and audit at all reasonable times by Employer, by participants,
and by those beneficiaries who are in pay status.  Within sixty (60) days
following the close of each calendar year and within sixty (60) days after the
removal or resignation of a Trustee, the Trustees shall deliver to Employer a
written account of administration of the Trust during such year or during the
period from the close of the last preceding year to the date of such removal or
resignation, setting forth all investments, receipts, disbursements and other
transactions, effected by the Trustees, including a description of all
securities and investments purchased and sold with the cost or net proceeds of
such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in the
Trust at the end of such year or as of the date of such removal or resignation,
as the case may be.

 


SECTION 8.                                          RESPONSIBILITIES OF
TRUSTEES.


 


(A)                                  THE TRUSTEES SHALL ACT WITH THE CARE,
SKILL, PRUDENCE AND DILIGENCE UNDER THE CIRCUMSTANCES THEN PREVAILING THAT A
PRUDENT PERSON ACTING IN A LIKE CAPACITY AND FAMILIAR WITH SUCH MATTERS WOULD
USE IN THE CONDUCT OF AN ENTERPRISE OF A LIKE CHARACTER AND WITH LIKE AIMS.


 


(B)                                 THE TRUSTEES SHALL NOT BE REQUIRED TO
UNDERTAKE OR TO DEFEND ANY LITIGATION ARISING IN CONNECTION WITH THIS TRUST
AGREEMENT, UNLESS THEY ARE FIRST INDEMNIFIED BY EMPLOYER AGAINST THEIR
PROSPECTIVE COSTS, EXPENSES AND LIABILITY, AND EMPLOYER HEREBY AGREES TO
INDEMNIFY THE TRUSTEES FOR SUCH COSTS, EXPENSES, AND LIABILITY.


 


(C)                                  THE TRUSTEES MAY CONSULT WITH LEGAL COUNSEL
(WHO MAY ALSO BE COUNSEL FOR EMPLOYER) WITH RESPECT TO ANY OF THEIR DUTIES OR
OBLIGATIONS HEREUNDER.


 


(D)                                 THE TRUSTEES MAY HIRE AGENTS, ACCOUNTANTS,
ACTUARIES AND FINANCIAL CONSULTANTS.


 


(E)                                  THE TRUSTEES SHALL HAVE, WITHOUT EXCLUSION,
ALL POWERS CONFERRED ON TRUSTEES GENERALLY BY APPLICABLE LAW UNLESS EXPRESSLY
PROVIDED OTHERWISE HEREIN.

 

--------------------------------------------------------------------------------


 


(F)                                    EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN THIS TRUST AGREEMENT, THE TRUSTEES SHALL ENSURE THAT NO PART OF THE TRUST IS
USED FOR OR DIVERTED TO PURPOSES OTHER THAN THE EXCLUSIVE BENEFIT OF
PARTICIPANTS AND THEIR BENEFICIARIES.


 


(G)                                 THE TRUSTEES SHALL MAKE PAYMENT OF THE
REASONABLE COSTS AND EXPENSES OF THE NONQUALIFIED PLAN AND TRUST, WHICH PAYMENT
MAY BE MADE OUT OF THE ASSETS OF THE TRUST.


 


(H)                                 THE NONQUALIFIED PLAN SHALL BE ADMINISTERED
BY THE EMPLOYER AS PROVIDED FOR IN THE NONQUALIFIED PLAN, AND THE TRUSTEES SHALL
NOT BE RESPONSIBLE FOR THE ADMINISTRATION OF THE NONQUALIFIED PLAN.


 


(I)                                     NOTWITHSTANDING ANY POWERS GRANTED TO
TRUSTEES PURSUANT TO THIS TRUST AGREEMENT OR TO APPLICABLE LAW, TRUSTEES SHALL
NOT HAVE ANY POWER THAT COULD GIVE THIS TRUST THE OBJECTIVE OF CARRYING ON A
BUSINESS AND DIVIDING THE GAINS THEREFROM, WITHIN THE MEANING OF
SECTION 301.7701-2 OF THE PROCEDURE AND ADMINISTRATIVE REGULATIONS PROMULGATED
PURSUANT TO THE INTERNAL REVENUE CODE.


 


SECTION 9.                                          COMPENSATION AND EXPENSES OF
TRUSTEES.


 

The Trustees shall be entitled to receive such reasonable compensation for their
services as shall be agreed upon by Employer and the Trustees.  The Trustees
shall also be entitled to receive their reasonable expenses incurred with
respect to the administration of the Trust, including fees incurred by the
Trustees pursuant to Section 8(c) and 8(d) of this Trust Agreement and, to the
extent not paid from Trust assets, payments made pursuant to Section 8(g) of
this Trust Agreement.

 


SECTION 10.                                   REPLACEMENT OF TRUSTEES.


 

Any Trustee may be removed at any time by Employer, or may resign, in which case
a new Trustee shall be appointed by Employer.  If any person serving as Trustee
is employed by Employer and such person’s employment with Employer is
terminated, then such person shall automatically cease to be a Trustee under
this Trust Agreement as of the date such person gives or receives notice of
termination of employment.  Each successor to any Trustee shall succeed to the
title to the Trust vested in his or her predecessor, without the signing or
filing of any further instrument, but any resigning or removed Trustee shall
execute all documents and do all acts necessary to vest such title of record in
any successor Trustee.  Each successor Trustee shall have and enjoy all powers,
both discretionary and administerial, of its predecessor.  No successor Trustee
shall be personally liable for any act or failure to act of any predecessor
Trustee; and, with the approval of Employer, a successor Trustee may accept the
account rendered and the property delivered to it by its predecessor Trustee as
a full and complete discharge of the predecessor Trustee without incurring any
liability or responsibility for so doing.  Until a successor Trustee is
appointed to replace a resigning or removed Trustee, the remaining Trustees
shall have full authority to act under the terms of this Trust Agreement by
unanimous consent of such remaining Trustees.

 


SECTION 11.                                   AMENDMENT OR TERMINATION.


 


(A)                                  THIS TRUST AGREEMENT MAY BE AMENDED AT ANY
TIME AND TO ANY EXTENT BY A WRITTEN INSTRUMENT EXECUTED BY THE TRUSTEES AND
EMPLOYER (EXCEPT THAT NO AMENDMENT MAY MAKE THE TRUST REVOCABLE).


 


(B)                                 THE TRUST SHALL REMAIN IN EXISTENCE UNTIL
THE DATE ON WHICH ALL PARTICIPANTS AND BENEFICIARIES ENTITLED TO BENEFITS
PURSUANT TO THE NONQUALIFIED PLAN HAVE BEEN PAID.


 


(C)                                  UPON TERMINATION OF THE TRUST AS PROVIDED
IN SECTION 11(B), ANY ASSETS REMAINING IN THE TRUST SHALL BE RETURNED TO
EMPLOYER.

 

--------------------------------------------------------------------------------


 


SECTION 12.                                   SEVERABILITY AND ALIENATION.


 


(A)                                  ANY PROVISIONS OF THIS TRUST AGREEMENT
PROHIBITED BY LAW SHALL BE INEFFECTIVE TO THE EXTENT OF ANY SUCH PROHIBITION
WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF.


 


(B)                                 TO THE EXTENT PERMITTED BY LAW, BENEFITS
PAYABLE TO PARTICIPANTS OR THEIR BENEFICIARIES UNDER THIS TRUST AGREEMENT MAY
NOT BE ASSIGNED (EITHER AT LAW OR IN EQUITY), ALIENATED OR SUBJECTED TO
ATTACHMENT, GARNISHMENT, LEVY, EXECUTION OR OTHER LEGAL OR EQUITABLE PROCESS.


 


SECTION 13.                                   MISCELLANEOUS.


 


(A)                                  TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW,
THE LAWS OF THE STATE OF MARYLAND SHALL GOVERN, CONTROL AND DETERMINE ANY
QUESTIONS ARISING WITH RESPECT TO THIS TRUST AGREEMENT AND THE VALIDITY,
INTERPRETATION AND PERFORMANCE OF ITS PROVISIONS.


 


(B)                                 THE TRUSTEES SHALL NOT BE OBLIGATED TO
INQUIRE WHETHER ANY PAYEE OF FUNDS OR ANY DISTRIBUTEE OF BENEFITS DESIGNATED BY
EMPLOYER IS ENTITLED THERETO OR WHETHER ANY PAYMENT, ALLOCATION OR DISTRIBUTION
DIRECTED OR AUTHORIZED BY EMPLOYER IS PROPER OR WITHIN THE TERMS OF THIS TRUST
AGREEMENT OR THE NONQUALIFIED PLAN, AND SHALL NOT BE ACCOUNTABLE FOR ANY
PAYMENT, ALLOCATION OR DISTRIBUTION MADE BY THE TRUSTEES IN GOOD FAITH ON THE
ORDER OR DIRECTION OF EMPLOYER.  THE TRUSTEES SHALL NOT BE LIABLE OR RESPONSIBLE
FOR ANY PAYMENT MADE BY THEM IN GOOD FAITH WITHOUT ACTUAL NOTICE OR KNOWLEDGE OF
THE CHANGE TO CONDITION OR STATUS OF THE PAYEE.


 


(C)                                  EVIDENCE REQUIRED OF ANYONE UNDER THIS
TRUST AGREEMENT MAY BE BY CERTIFICATE, AFFIDAVIT, DOCUMENT OR OTHER INFORMATION
WHICH THE PERSON ACTING IN RELIANCE THEREON MAY CONSIDER PERTINENT, RELIABLE AND
GENUINE, AND TO HAVE BEEN SIGNED, MADE OR PRESENTED BY THE PROPER PARTY OR
PARTIES, EXCEPT THAT ANY ACTION REQUIRED TO BE TAKEN BY EMPLOYER SHALL BE BY
RESOLUTION OF ITS BOARD OF DIRECTORS OR BY A PERSON AUTHORIZED BY RESOLUTION OF
ITS BOARD OF DIRECTORS.  THE TRUSTEES SHALL NOT RECOGNIZE OR TAKE NOTICE OF AN
APPOINTMENT OF ANY REPRESENTATIVE OF EMPLOYER UNLESS AND UNTIL EMPLOYER SHALL
HAVE NOTIFIED THE TRUSTEES IN WRITING OF SUCH APPOINTMENT AND THE EXTENT OF THE
REPRESENTATIVE’S AUTHORITY.  THE TRUSTEES MAY ASSUME THAT SUCH APPOINTMENT AND
AUTHORITY CONTINUE IN EFFECT UNTIL THEY RECEIVE WRITTEN NOTICE TO THE CONTRARY
FROM EMPLOYER.  ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY THE TRUSTEES BY
AUTHORITY OF ANY REPRESENTATIVE OF EMPLOYER WITHIN THE SCOPE OF HIS AUTHORITY
SHALL BE AS EFFECTIVE FOR ALL PURPOSES HEREOF AS IF SUCH ACTION OR NONACTION HAD
BEEN AUTHORIZED BY EMPLOYER.  THE TRUSTEES, EMPLOYER AND ANY REPRESENTATIVE OF
EMPLOYER SHALL EACH BE FULLY PROTECTED IN ACTING AND RELYING UPON ANY EVIDENCE
DESCRIBED IN THIS SECTION 13(C).


 


(D)                                 UNLESS THE CONTEXT CLEARLY REQUIRES
OTHERWISE, WORDS IN THE MASCULINE GENDER SHALL INCLUDE THE FEMININE AND NEUTER
GENDERS, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE PLURAL SHALL INCLUDE THE
SINGULAR.


 


(E)                                  THE HEADINGS OF THE SECTIONS OF THIS TRUST
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL HAVE NO SUBSTANTIVE
EFFECT ON THE PROVISIONS OF THIS TRUST AGREEMENT.

 

--------------------------------------------------------------------------------


 


(F)                                    FOR PURPOSES OF THIS TRUST, CHANGE OF
CONTROL SHALL MEAN: THE PURCHASE OR OTHER ACQUISITION BY ANY PERSON, ENTITY, OR
GROUP OF PERSONS, WITHIN THE MEANING OF SECTION 13(D) OR 14(D) OF THE SECURITIES
EXCHANGE ACT OF 1934 (“ACT”), OR ANY COMPARABLE SUCCESSOR PROVISIONS, OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
ACT) OF 30% OR MORE OF EITHER THE OUTSTANDING SHARES OF COMMON STOCK OR THE
COMBINED VOTING POWER OF THE EMPLOYER’S THEN OUTSTANDING VOTING SECURITIES
ENTITLED TO VOTE GENERALLY, OR THE APPROVAL BY THE STOCKHOLDERS OF THE EMPLOYER
OF A REORGANIZATION, MERGER, OR CONSOLIDATION, IN EACH CASE, WITH RESPECT TO
WHICH PERSONS WHO WERE STOCKHOLDERS OF EMPLOYER IMMEDIATELY PRIOR TO SUCH
REORGANIZATION, MERGER OR CONSOLIDATION DO NOT, IMMEDIATELY THEREAFTER, OWN MORE
THAN 50% OF THE COMBINED VOTING POWER ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS OF THE REORGANIZED, MERGED OR CONSOLIDATED EMPLOYER’S THEN
OUTSTANDING SECURITIES, OR A LIQUIDATION OR DISSOLUTION OF THE EMPLOYER OR OF
THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE EMPLOYER’S ASSETS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employer and the Trustees have executed this Trust Agreement
as of the date first above written.

 

 

“Employer”

 

 

 

Jos. A. Bank Clothiers, Inc.

 

 

 

By:

/s/ Robert B. Hensley

 

 

 

 

Title:

EVP - Operations

 

 

 

 

Address:

 

 

 

Hampstead, MD 21074

 

 

    City        State    Zip

 

 

 

“Trustee”

 

 

 

/s/ Julie D’Angelo

 

 

Julie D’Angelo

 

 

 

Address:

 

 

 

Hampstead, MD 21074

 

 

    City        State    Zip

 

 

 

“Trustee”

 

 

 

/s/ Richard E. Pitts

 

 

Richard E. Pitts

 

 

 

Address:

 

 

 

Hampstead, MD 21074

 

 

    City        State    Zip

 

--------------------------------------------------------------------------------